Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/351,480 filed 6/18/21.  This action is in response to the preliminary amendment filed 12/30/21.  Claims 21-41 are pending.  Claims 1-20 have been canceled. The present application is being examined under the pre-AIA  first to invent provisions. 

Application serial number 17/351,480 filed 06/18/2021 is a Continuation of application serial number 16/569,894, filed 09/13/2019, now U.S. Patent  11,066,836;
Application serial number 16/569,894 is a Continuation of application serial number 15/684,129, filed 08/23/2017, now U.S. Patent 10,450,760;
Application serial number 15/684,129 is a Continuation of application serial number 14/946,080, filed 11/19/2015, now U.S. Patent 9,765,530;
Application serial number 14/946,080 is a Continuation of application serial number 13/943,464, filed 07/16/2013, now U.S. Patent 9,222,267;
Application serial number 13/943,464 is a Continuation of application serial number 13/552,357, filed 07/18/2012, now U.S. Patent 8,511,031;
Application serial number 13/552,357 is a Continuation of application serial number 13/046,011, filed 03/11/2011, now U.S. Patent 8,245,478;
Application serial number 13/046,011 is a Continuation of application serial number 11/649,837, filed 01/05/2007, now U.S. Patent 7,930,862;  and
Application serial number 11/649,837 Claims Priority from Provisional Application 60/758,213, filed 01/12/2006 and  claims foreign priority to Sweden application 0600055-8, filed 01/12/2006.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application serial number 11/649,837.

The information disclosure statement (IDS) submitted on 4/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings filed 6/18/21 are approved.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,930,862. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant claims are included within the patented claims.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25 and 31-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of WO 03/078761 to Pervan and of WO 03/012224 to Pervan. 
Pervan ‘761 provides a set of essentially identical floor boards (see for example figure 4b) each comprised of a front face, a rear face, a core (30) and a mechanical connector arrangement (8-10). Pervan ‘761 provides a surface layer comprised of a transparent wear layer (34), a decorative layer (35) and reinforcing layers (36a, 36b). Pervan ‘761 provides that it was known to provide a decorative grooves in the surface layer at one edge only (embodiment of figure 9a) and also on only two adjacent edges (embodiment of figure 10a). 
Pervan ‘761 fails to provide that the surface layer comprises an elastic reinforcement layer providing elastic resilience.
Pervan ‘224 teaches that at the time of the invention it was known to provide the reinforcement layer (36) of a surface layer of a laminated floorboard can be made of an elastic material which can be both moisture proffer and sound absorbing (page 58 last paragraph). This layer is also described as deformable. 
It would have been obvious at the time of the invention to one having ordinary skill in the art that the reinforcement layer (36a, 36b) of Pervan ‘761 could have been replaced with an elastic reinforcement layer as taught by Pervan ‘224 so as to provide resilient, moisture-proof and a sound absorbing properties to the surface layers of the floorboards of Pervan '761. There would have been no unexpected or unpredictable results achieved from substituting one known reinforcement layer for another. Figures 4b and 9a of Pervan ‘761 clearly show the width of the groove being greater than the thickness of the surface layers. The figures clearly show the boards as quadrilaterals. The core of Pervan ‘761 comprises HDF, MDF, particle board or plywood (claim 33).   
 Pervan ‘224 also teaches that at the time of the invention it was known that the decorative layer (35) could be a plastic film. 
It would have been obvious at the time of the invention to one having ordinary skill in the art to have substituted the decorative layer (35) of Pervan '224 for the decorative layer (35) of Pervan ‘761. 
It would have been nothing other than an obvious substitution of one known decorative layer for another absent any unexpected or unpredictable results.
PVC or polyethylene [cl. 37] would have been obvious choices of plastic material for their inherent material properties.
Alternatively, it would have been obvious that the resilient surface layer of Pervan ‘224 which includes elastic material 36 could have been provided with a decorative groove as taught by Pervan ‘761 at Figure 9a. 
It would have been nothing other than an obvious choice of design for aesthetic purposes without any unexpected or unpredictable results.

The prior art of record and not relied upon is considered pertinent to applicant's disclosure. Note:
U.S. 2002/0100231 to Miller was applied to claims in parent application 11/649,837 in the office action mailed 7/24/2008 and 4/06/2009.  The language added by amendment 9/03/2009 and included within the instant claims was deemed to overcome Miller (see office action mailed 11/03/2009).  The 11/03/2009 office action then included new grounds of rejection using  JP 08-86080 and WO 03/078761 in view of WO 03/012224.  The amendments and remarks filed  4/30/2010 were deemed successful in overcome JP 08-086080 but not WO 03/078761 in view of WO 03/012224 (see the final rejection mailed 7/23/10). The lanageu added by amendment 12/08/2010 which was ultimately deemed allowable is not found in independent claim 21 of the instant application.
In DE 3538538 see groove 20, nothing to indicate surface layer 6 possesses elastic resilient.
	DE 102004011531 provides floor panels having tongue 1 and groove 2 connections as well as an elastic layer 3 and inelastic varnish layer 4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636